—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Town of Babylon Zoning Board of Appeals, dated September 30, 1998, which, after a hearing, denied the petitioner’s application to reconfigure existing space on its property as a child day-care center, the appeal is from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated November 30, 1998, which, inter alia, granted the petition and annulled the determination.
Ordered that the judgment is affirmed, without costs or disbursements.
Upon our review of the record, we agree with the Supreme Court that the denial of the petitioner’s application was arbitrary and capricious. The proposed day-care center is a permitted accessory use to the principal use of the petitioner’s property (see, Matter of Siegert v Luney, 111 AD2d 854; Matter of Unitarian Universalist Church v Shorten, 63 Misc 2d 978).
The appellants’ remaining contentions are without merit. Mangano, P. J., Sullivan, Goldstein and Schmidt, JJ., concur.